             Case 2:19-mj-00291-LRL Document 1 Filed 05/28/19 Page 1 of 1 PageID# 1
                                                                                                                     filed
                             Case l:19-cr-00247-JKB      Document 3 Filed 05/14/19

                                                                                                                        2 8 2019
AO 442 (Rev. tl/l 1) Arrest Wantmi
                                                                                                      ;CLLI IK,. u.i,. uiy        cniior
                                           United States District Court-.
                                                       ^ ,           ESi'Jhr;' |ii
                                                               for the

                                                         District of Maryland

                 "^nited States of America                                                   f;Y—
                                  V.
                                                                         Case No.
                   a
                             Dante Pulliam
        •i-.O          J

         •"t-.
                               Defendant
                       a*
         =5 CO
                       ;0.
                                                       ARREST WARRANT

To:       Any authorized law enforcement officer
                                                                                                  /


           YOU AKE COMMANDED to arrest and bring before a United States mapstratejudge without unnecessary delay
(name ofperson to be arrested          Dante Pulllam                                                                                   •
who is accused of an offense or violation based on the.foUowing document filed with the court:

^ Indictment        □ Superseding Indictment   O Information □ Superseding Information □ Complaint
□ Probation Violation Petition   □ Supervised Release Violation Petition .□ Violation Notice O Order of the Court
This offense is briefly described as follows:
   Transferring a Firearm to an Out-of-State Resident. Sale of Firearms to a Prohibited Person




Date:           05/14/2019


                                                                                    /                  *'*                   ■\
City and state:            Baltimore, Maryland                                  J. Mark Cculson. U.S Magistrate Jur/Se
                                                                                   j     Printed name and title
                                                                                                               —


                                                              Return


           This warrant was received on (date) _                     and the^person was arrested on (date) s/29r/2ot^
 at (city and state)                        /*\D

 Date:
                                                                                        Arresting officaf's signature


                                                                                            Printed name and title
